Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106538271 A) in view of Hughes (US 20090107041 A1I) and Kempf (US 8261488 B2).
Regarding claim 1, Liu discloses a containment structure (flowerpot 1, see fig 1) having an 
interior and an exterior comprising a rigid bottom surface, a rigid continuous side wall (see sidewall in fig 1) extending from the rigid bottom surface wherein the rigid continuous side wall has a plurality of apertures (holes 11 in wall 1, see fig 1) and an open upper end (see open end of 1 in fig 1), porous structure (2) an opening configured to receive a root structure of the plant (see figs 1 and 2) wherein the porous structure permits roots to traverse the porous structure and the apertures in the containment structure permit roots to traverse the apertures in the containment structure (not shown but the pot system of Liu is capable of this configuration) and further wherein the porous structure and the apertures in the containment structure are operable to reduce circulation and deformation of roots of the plant within the interior of the containment structure (not shown but the pot system of Liu is capable of this configuration).
	Liu fails to disclose the apertures of the containment structure being in a plurality of rows around the perimeter of the containment structure wherein the apertures are operable to allow roots of a plant to pass through the plurality of apertures unimpeded and wherein the porous structure is a flexible mesh. 
	Hughes teaches a rigid containment structure (see para 0010) and apertures in a plurality of rows around the perimeter of the containment structure wherein the apertures are operable to allow roots of a plant to pass through the plurality of apertures unimpeded (rigid structure with apertures in rows, see fig 1 and para 0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the containment structure of Liu with the rigidity and apertures being in a plurality of rows as taught by Hughes to ensure the plant roots have ample space through which to grow.
	Kempf teaches the porous structure being a flexible mesh having a size that conforms to the interior of the containment structure (see figs 1 and 2 and see also flexible material col 9, lines 13-21, while not shown within another planter, the flexible property of the mesh would ensure it would conform to the inside of the container in which it is placed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous structure of Liu with the flexible mesh of Kempf to ensure the plant roots are able to easily pass through both the interior structure and the containment structure without becoming trapped or damaged. 

Claim(s) 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106538271 A) in view of Hughes (US 20090107041 A1I) and Kempf (US 8261488 B2) as applied to claim 1 above, and further in view of Crosby (US 20120073195 A1).
Regarding claim 4, the modified reference teaches the planting system of claim 1.
The modified reference fails to teach further comprising a retention structure.
Crosby teaches further comprising a retention structure (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the retention structure of Crosby in order to allow for efficient transportability of the planting unit while preventing damage to the plants. 

Regarding claim 5, the modified reference teaches the planting system of claim 4 and Crosby
further teaches wherein the retention structure comprises a plurality of extensions (22, see figs 1, 2 and 5) from an opening of the containment structure.

Regarding claim 6, the modified reference teaches the planting system of claim 5.
The modified reference fails to teach further comprising handles.
Crosby teaches further comprising handles (handle 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the handles of Crosby to allow for easy removal of the interior porous structure or easy transport of the complete unit. 

Regarding claim 7, the modified reference teaches the planting system of claim 1.
The modified reference fails to teach further comprising a removal structure operable to facilitate the removal of the containment system.
Crosby teaches further comprising a removal structure (22) operable to facilitate the removal of the containment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the removal structure of Crosby to allow for easy removal of the interior porous structure or easy transport of the complete unit. 

Regarding claim 8, the modified reference teaches the planting system of claim 1.
The modified reference fails to teach further comprising a removal system.
Crosby teaches further comprising a removal system (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the removal system of Crosby to allow for easy removal of the interior porous structure or easy transport of the complete unit. 

Regarding claim 10, the modified reference teaches the planting system of claim 1 and Kempf 
further teaches wherein at least one of the containment structure and the porous flexible structure 
comprises a degradable material (see flexible mesh biodegradable material col 9, lines 13-21).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642